 



EXHIBIT 10.15

LEXINGTON CORPORATE PROPERTIES TRUST

NONVESTED SHARE AGREEMENT

      This AGREEMENT is effective as of                               by and
between Lexington Corporate Properties Trust, a Maryland real estate investment
trust (the “Company”) and                               (the “Participant”).

WITNESSETH THAT:

      WHEREAS, the Participant, as an officer of the Company, is eligible to
participate in the Lexington Corporate Properties Trust Amended and Restated
2002 Equity-Based Award Plan (the “Plan”);

      WHEREAS, the Company desires to provide an inducement and incentive to the
Participant to perform his duties and fulfill his responsibilities on behalf of
the Company at the highest level of dedication and competence;

      WHEREAS, the Compensation Committee of the Board of Trustees of the
Company has approved the grant of the award to the Participant of the common
shares of the Company, par value $0.0001, herein, subject to the terms and
conditions of the Plan and this Agreement, in order to incentivize the
Participant’s performance and to enable the Participant to acquire an equity
interest in the Company;

      NOW, THEREFORE, in consideration of the agreements hereinafter contained
and other good and valuable consideration, receipt of which is hereby
acknowledged, the parties hereto agree as follows:

      1. Grant of Shares.

      (a) Subject to the restrictions and terms and conditions set forth in this
Agreement and the Plan, including the Vesting Period (defined in Section 2
hereof), the Company hereby awards to the Participant                     common
shares of the Company (the “Common Shares”) as of                     .

      (b) The Participant acknowledges that upon receipt of the share
certificate(s) registered in his name for the Common Shares, such certificate(s)
shall bear the following legend and such other legends as may be required by law
or contract:



  “The shares represented by this certificate are subject to the restrictions,
terms and conditions set forth in a Nonvested Share Agreement (Option
Replacement Shares), effective as of                     , between Lexington
Corporate Properties Trust and the registered owner (the “Agreement”). Copies of
the Agreement are on file in the offices of the Secretary of Lexington Corporate
Properties Trust, One Penn Plaza, Suite 4015, New York, NY 10119-4015.”

The Participant agrees to deposit such share certificate(s) upon receipt thereof
with the Company together with a share power endorsed in blank or other
appropriate instrument of transfer, to be held by the Company until the
expiration of the applicable portion of the Vesting Period (hereinafter
defined). The foregoing to the contrary notwithstanding, the Participant agrees
that, in the Company’s discretion, the Participant’s ownership of the Common
Shares may be evidenced solely by a “book entry” (i.e., a computerized or manual
entry) in the records of the Company or its designated share transfer agent in
the Participant’s name. Upon expiration of the applicable portion of the Vesting
Period, a certificate or certificates representing the shares of Common Shares
as to which the Vesting Period has so lapsed shall be delivered to the
Participant by the Company, subject to satisfaction of any tax obligations in
accordance with Section 5 hereof.

      2. Vesting of Common Shares.

      (a) [Either [Subject to Section 3 hereof, the Common Shares shall vest as
follows 0%,                     ; 0%,                     ; 33.3%,
                    ; 33.3%,                     ; 33.3%,
                    and be fully vested by the end of the fifth fiscal year
following the date hereof (“Vesting Period”).





--------------------------------------------------------------------------------



 



      ] or [Subject to Section 3 hereof, a percentage, if any, of the Common
Shares, as determined under this Section 2, shall vest as of the end of the end
of each fiscal year, beginning with the fiscal year ending
[                    ], until the Common Shares are fully vested (the “Vesting
Period”). The percentage of the Common Shares that vests annually hereunder
shall equal two (2) times the annual percentage increase, if any, in the
Company’s cash available for distribution (“CAD”) at the end of any fiscal year
ending after the date hereof, provided that the annual percentage increase
exceeds a threshold growth rate of two percent (2%) (“Threshold CAD”). In the
event the annual percentage increase does not exceed the Threshold CAD, the
percentage of shares that vests as of the end of such fiscal year shall be
zero.] or [Subject to Section 3, hereof, the Common Shares vest ratably over a
five year period commencing on the first anniversary of the date hereof and vest
in full as of the end of the fifth fiscal year following the date such Common
Shares were issued to the Participant.] or [Subject to Section 3 hereof, the
Common Shares shall vest in full as of the end of the fifth fiscal year
following the date hereof, provided that upon the attainment of certain
Performance Criteria (hereinafter defined) in any fiscal year of the Company
during the four-year period commencing with [                    ] (the
“Performance Period”), one-fifth ( 1/5) of such Common Shares shall vest as of
the end of such fiscal year (or at such time as otherwise provided in
Section 2(b)(i) hereof) (the “Vesting Period”). In no event will more than
one-fifth of such Common Shares vest with respect to the satisfaction of
Performance Criteria for any one fiscal year.

      (b) The Performance Criteria are satisfied with respect to a fiscal year
of the Company if the Company achieves a total shareholder return (“TSR”),
defined in Section 2(b)(iii) hereof, for such fiscal year: (x) of at least ten
percent (10%) pursuant to Section 2(b)(i) hereof or (y) that is within the top
fifty percent (50%) of the Company’s peer group designated in Section 2(b)(ii)
hereof.



        (i) For purposes of determining whether the Company achieves a TSR of at
least 10% in any fiscal year, such TSR shall first be calculated pursuant to
Section 2(b)(iii) hereof. If such return is at least 10%, then the Performance
Criteria for such fiscal year shall be satisfied. The portion of TSR in excess
of 10% (“Excess TSR”) shall be carried back and added to any preceding fiscal
years in the Performance Period in which the Performance Criteria has not (as of
the time of the carry back) been satisfied (under either Section 2(b)(x) or
(y)), beginning with the first immediately preceding fiscal year in which such
Performance Criteria have not been met. If, as a result of a carry back, the TSR
(as adjusted under this subsection) with respect to a preceding fiscal year
reaches 10%, then the Performance Criteria for such fiscal year shall be treated
as satisfied at the time of such carry back. In the event Excess TSR is not
absorbed after it is carried back to each preceding year in which the
Performance Criteria are not met, any remaining Excess TSR may be carried
forward and added to any succeeding fiscal years in the Performance Period,
after the foregoing TSR calculations are made with respect to such succeeding
year, beginning with the first such succeeding fiscal year. If, as a result of a
carry forward, the TSR (as adjusted under this subsection) with respect to such
succeeding fiscal year reaches 10%, then the Performance Criteria for such
fiscal year shall be satisfied as of the end of such year. In no event shall any
amount of Excess TSR be utilized more than once as a carry back or carry forward
amount.           (ii) The Company’s designated peer group shall be composed of
the following companies:



  (1) [                    ];     (2) [                    ];    
(3) [                    ];     (4) [                    ];    
(5) [                    ];     (6) [                    ];    
(7) [                    ]; and     (8) [                    ].

2



--------------------------------------------------------------------------------



 





  For purposes of determining whether the TSR with respect to a fiscal year
falls within the top 50% of the Company’s peer group, only the TSR for such
fiscal year shall be taken into account, as determined under Section 2(b)(iii)
hereof and without regard to carry backs and carry forwards in Section 2(b)(i)
hereof.



        (iii) For purposes of Section 2(b)(i) and (ii) hereof, TSR with respect
to a fiscal year shall mean the sum of the Company’s dividend yield and the
Company’s share appreciation for such year.]]

Notwithstanding the foregoing in this Section 2(a), vesting of the Common Shares
hereunder may accelerate in accordance with the terms and conditions of the
Participant’s Employment Agreement dated                     ,
          (“Employment Agreement”).

      3. Nontransferability and Acceleration.

      (a) The Participant acknowledges that prior to the expiration of the
applicable Vesting Period, the Common Shares may not be sold, transferred,
pledged, assigned, encumbered or otherwise disposed of (whether voluntary or
involuntary or by operation of law by judgment, levy, attachment, garnishment or
any other legal or equitable proceedings (including bankruptcy)). Upon the
expiration of the applicable portion of the Vesting Period, as set forth in
Section 2 hereof, the restrictions set forth in this Agreement with respect to
the Common Shares theretofore subject to such expired Vesting Period shall
lapse.

      (b) In the event of a Change of Control (as defined in the Employment
Agreement) or the Participant’s death, in any such case prior to the expiration
of the Vesting Period, the Vesting Period shall terminate, and all of the Common
Shares not theretofore forfeited in accordance with this Agreement shall become
fully vested and nonforfeitable as of the date of the Change of Control or the
Participant’s death, as applicable.

      (c) If the Participant ceases to be employed by the Company prior to the
complete expiration of the Vesting Period under circumstances other than those
set forth in Section 3(b) hereof, the Participant agrees that all of the Common
Shares, that are nonvested in accordance with Section 2 hereof as of the date of
such termination, shall be immediately and unconditionally forfeited and will
revert to the Company without any action required by the Participant or the
Company.

      4. Rights as Shareholder. The Participant shall have all rights of a
shareholder with respect to the Common Shares for record dates occurring on or
after the date of this Agreement and prior to the date any such Common Shares
are forfeited in accordance with this Agreement, including without limitation
payment to the Participant of any cash dividends or distributions declared
during such period with respect to the Common Shares.

      5. Withholding Tax Obligations. The Participant acknowledges the existence
of federal, state and local income tax and employment tax withholding
obligations with respect to the Common Shares and agrees that such obligations
must be met. The Participant shall be required to pay and the Company shall have
the right to withhold or otherwise require a Participant to remit to the Company
any amount sufficient to pay any such taxes no later than the date as of which
the value of any Common Shares first become includible in the Participant’s
gross income for income or employment tax purposes, provided however that the
Board of Trustees may permit the Participant to elect withholding Common Shares
otherwise deliverable to the Participant in full or partial satisfaction of such
tax obligations, provided further however that the amount of Common Shares so
withheld shall not exceed the minimum statutory withholding tax obligation. If
tax withholding is required by applicable law, in no event shall Common Shares
be delivered to the Participant until he has paid to the Company in cash the
amount of such tax required to be withheld by the Company or otherwise entered
into an agreement satisfactory to the Company providing for payment of
withholding tax. [The Participant hereby notifies the Company that he will not
make an election with respect to any portion of the Common Shares pursuant to
Section 83(b) of the Internal Revenue Code of 1986, as amended.]

      6. Limitation of Rights. Nothing contained herein shall be construed as
conferring upon the Participant the right to continue in the employ of the
Company as an Participant or in any other capacity or to interfere with the
Company’s right to discharge him at any time for any reason whatsoever.

3



--------------------------------------------------------------------------------



 



      7. Receipt of Plan. The Participant acknowledges receipt of a copy of the
Plan and agrees to be bound by all terms and provisions thereof. If and to the
extent that any provision herein is inconsistent with the Plan, the Plan shall
govern.

      8. Assignment. This Agreement shall be binding upon and inure to the
benefits of the Company, its successors and assigns and the Participant and his
heirs, executors, administrators and legal representatives.

      9. Governing Law. This Agreement and the obligation of the Company to
transfer Common Shares shall be subject to all applicable federal and state
laws, rules and regulations and any registration, qualification, approvals or
other requirements imposed by any government or regulatory agency or body which
the Compensation Committee of the Company shall, in its sole discretion,
determine to be necessary or applicable. This Agreement shall be construed in
accordance with and governed by the law of the State of New York.

      10. Amendment. Except as otherwise permitted by the Plan, this Agreement
may not be modified or amended, nor may any provision hereof be waived, in any
way except in writing signed by the party against whom enforcement thereof is
sought.

      11. Execution. This Agreement may be executed in counterparts each of
which shall constitute one and the same instrument.

[SIGNATURE PAGE FOLLOWS]

4



--------------------------------------------------------------------------------



 



      IN WITNESS WHEREOF, the Company has caused this Agreement to be executed
by its duly authorized officers and the Participant has executed this Agreement
effective as of the date first above written.



  LEXINGTON CORPORATE PROPERTIES TRUST



  By: 

 

--------------------------------------------------------------------------------

  Name:    Title:     PARTICIPANT  

--------------------------------------------------------------------------------

5